DETAILED ACTION
This Office action is a response to an application filed on 9/28/2020 wherein claims 1-13 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because “the selected sub-band” in line 6 of the claim 1 should read “a selected sub-band”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 1 is objected to because “the aggregate” in line 10 of the claim 1 should read “an aggregate”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 1 is objected to because “the respective difference” in line 10 of the claim 1 should read “a respective difference”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 1 is objected to because “the average throughput” in lines 10-11 of the claim 1 should read “an average throughput”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 1 is objected to because “the known throughput” in line 11 of the claim 1 should read “a known throughput”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 1 is objected to because “the assignment calculator” in line 14 of the claim 1 should read “the assignment processor”. Otherwise, there is no antecedent basis for the limitation in the claim.



Claim 2 is objected to because “the aggregate” in line 7 of the claim 2 should read “an aggregate”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 2 is objected to because “the respective difference” in line 8 of the claim 2 should read “a respective difference”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 2 is objected to because “the average throughput” in line 8 of the claim 2 should read “an average throughput”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim 2 is objected to because “the known throughput” in line 9 of the claim 2 should read “a known throughput”. Otherwise, there is no antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-13, the limitation “the known throughput” in “the known throughput of each of the first user (k1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band” renders the claims indefinite because it is unclear whether there is a single instance of “the known throughput” applicable for each of the first user (k1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band, or there are multiple instances of “the known throughput” such as “the known throughput of the first user (k1)” and “the known throughput of the candidate second user (k2)”. For the purpose of examination, “the known throughput” is interpreted as having multiple instances of “the known throughput” such as “the known throughput of the first user (k1)” and “the known throughput of the candidate second user (k2)”.

Regarding claim 1, the limitation “the sub-band" in line 14 of claim 1 renders the claim(s) indefinite because it is unclear which of the three “sub-band" in lines 6, 7, and 12 of claim 1, it refers to. For the purpose of examination, “the sub-band" in line 14 of claim 1 is interpreted as being “sub-band" in line 6 of claim 1.

Regarding claims 2-13, the limitation “the first user” in line 9 of claim 2 renders the claims indefinite because it is unclear which of “first user (k1)” in line 1 and “respective first user (k1)” in line 4 of claim 2, it refers to, when “first user (k1)” in line 1 and “respective first user (k1)” in line 4 of claim 2 are different from each other. For the purpose of examination, “first user (k1)” in line 1 and “respective first user (k1)” in line 4 of claim 2 are interpreted to be the same.

Regarding claims 2-13, the limitation “the sub-band" in line 14 of claim 2 renders the claim(s) indefinite because it is unclear which of the three “sub-band" in lines 5, 6, and 10 of claim 2, it refers to. 

Regarding claims 3 and 5, the limitation “the candidate pair" in the claims renders the claim(s) indefinite because it is unclear which of “candidate pair of users” in lines 4 and 11, “plurality of further candidate pair of users” in lines 12-13, and “whichever candidate pair of users” in line 14 of claim 2, it refers to. For the purpose of examination, “the candidate pair" in claims 3 and 5 is interpreted as being “candidate pair of users" in line 4 of claim 2.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “selecting a candidate pair of users comprising a respective first user (k1) and a respective candidate second user (k2), for consideration with respect to the selected sub-band, performing a provisional power allocation to each sub-band, determining a candidate pair user throughput deviation value reflecting the aggregate of the respective difference between the average throughput across the set of candidate users and the known throughput of each of the first user (k1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band, repeating the steps of selecting a candidate pair of users, performing a provisional power allocation, determining a candidate pair user throughput deviation value for a plurality of further candidate pair of users, and assigning to the sub-band whichever candidate pair of users corresponds to the smallest respective 

Hojeij et al. (EP 3273736 A1, hereafter Hojeij; Hojeij is cited by Applicant in IDS filed 4/14/2021) –  discloses selecting a candidate pair of users comprising a respective first user (k1) and a respective candidate second user (k2), for consideration with respect to the selected sub-band (Fig.1, 105, select a subband for consideration, 110, determining every possible combination of users), performing a provisional power allocation to each sub-band (Fig.1, 125, apply water filling algorithm, 140, calculate final power allocation for each sub-band), repeating the steps of selecting a candidate pair of users (Fig.1, 105, select a subband for consideration, 110, determining every possible combination of users) and performing a provisional power allocation (Fig.1, 125, apply water filling algorithm, 140, calculate final power allocation for each sub-band). However, Hojiej does not disclose “determining a candidate pair user throughput deviation value reflecting the aggregate of the respective difference between the average throughput across the set of candidate users and the known throughput of each of the first user (k1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band, repeating the step of determining a candidate pair user throughput deviation value for a plurality of further candidate pair of users, and assigning to the sub-band whichever candidate pair of users corresponds to the smallest respective candidate pair user throughput deviation value” as required by claims 1-2.

Saito et al. (Saito, et al., "System-level performance evaluation of downlink non-orthogonal multiple access (NOMA)", 2013 IEEE 24th Annual International Symposium on Personal, Indoor, and Mobile Radio Communications (PIMRC), 2013, hereafter Saito; Saito is cited by Applicant in (Section III.B, the geometric mean of user throughput T of all K users, F in equation (1)) and the known throughput of each of the first user (k1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band (Section III.B, user throughput T of all K). However, Saito does not disclose “determining a candidate pair user throughput deviation value reflecting the aggregate of the respective difference between the average throughput across the set of candidate users and the known throughput of each of the first user (k1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band, repeating the step of determining a candidate pair user throughput deviation value for a plurality of further candidate pair of users, and assigning to the sub-band whichever candidate pair of users corresponds to the smallest respective candidate pair user throughput deviation value” as required by claims 1-2.

Larch (US 20170117996 A1) –  discloses the average throughput across the set of candidate users ([0074] In an embodiment, the sum-rate capacity of the number M of RUs is calculated by summing all the throughput values of the users, after applying an improvement factor to the users in NOMA that accounts for the interference cancellation benefits at a receiver.) and the known throughput of each of the first user (k1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band ([0074] In an embodiment, the sum-rate capacity of the number M of RUs is calculated by summing all the throughput values of the users, after applying an improvement factor to the users in NOMA that accounts for the interference cancellation benefits at a receiver.). However, Larch does not disclose “determining a candidate pair user throughput deviation value reflecting the aggregate of the respective difference between the average throughput across the set of candidate users and the 1), the candidate second user (k2), and each user attributed to a sub-band other than the selected sub-band, repeating the step of determining a candidate pair user throughput deviation value for a plurality of further candidate pair of users, and assigning to the sub-band whichever candidate pair of users corresponds to the smallest respective candidate pair user throughput deviation value” as required by claims 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
10/21/2021